Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. In response that Usher does no teach a wearable audio output device, Applicant is kindly directed to Usher, Fig. 3A, items 130 and 150, which are comprising the input device, and detecting a gesture via the input device 150.

Claim Objections
Claims 1-18 are objected to because of the following informalities: “A method, comprising: at a wearable audio output device, comprising….”  recited in independent claim 1.It should read: “A method, comprising: a wearable audio output device, comprising..”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 6,11-12,14-15,19, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Usher (US 20140270200 A1), and further in view of Scott (US 9398367 B1).
Regarding claims 1, 19 and 23, Usher discloses a method, a device and a computer readable storage medium, comprising:
at a wearable audio output device (Usher, Fig. 3A, item 130 and 150; the mobile device 150 combined with the earphone 130 of Usher is being interpreted as the wearable component), comprising a wearable component for use with a single ear of a user, the wearable component including an input device (Usher, Fig. 3A; the mobile device 150), and one or more microphones (Usher, Fig. 3A, items ASM0 and ASM1; ¶ [0028]: “include microphones such as ambient microphones” can be worn in either side of the ears) and that is in a physical environment:
while ambient sound from the physical environment is being detected by the one or more microphones (Usher, Fig. 3A, items ASM0 and ASM1):
while the wearable audio output device is in a first audio output mode, providing a first audio output based at least in part on the ambient sound from the physical environment (Usher, Fig. 1B, item 191), wherein the first audio output includes one or more pass-through audio components selected so as to increase audio pass-through of the ambient sound from the physical environment (Usher, Fig. 1B, item 184; ¶ [0021]: “ambient sound pass-through”);
detecting a first input via the input device of the wearable component (Usher, Fig. 3A, item 130); in response to detecting the first input, and in accordance with a determination that the first input via the input device of the wearable component is a first type of gesture (Usher, Fig. 3A, item 150; ¶ [0058]: “input modality like touch-screen"), transitioning the wearable audio output device from the first audio output mode to a second audio output mode.
However, Usher fails to disclose a wearable audio output device that is in the second audio output mode, providing a second audio output based at least in part on the ambient sound from the physical environment, wherein the second audio output includes one or more cancellation audio components selected so as to increase audio cancellation of the ambient sound from the physical environment.
In an analogous field of endeavor, Scott (US 9398367 B1) discloses a wearable audio output device, providing a second audio output based at least in part on the ambient sound from the physical environment, wherein the second audio output includes one or more cancellation audio components selected so as to increase audio cancellation of the ambient sound from the physical environment (Scott, col. 11, lines 61 -64: “a noise -cancelling device can switch between noise cancellation and passthrough operation via at least one of a sensor”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Scott with Usher to provide the means for switching modes.
Regarding claims 3, 21 and 25, the combination of Usher and Scott discloses all the limitations of claims 1, 19 and 23 respectively.
Usher further discloses a method, a device and a computer readable storage medium, wherein the wearable audio output device is in communication with an electronic device, and the method includes:
input modality like touch-screen”), toggling playing, via the wearable audio output device, a first media audio component that is based on first media that is independent of the ambient sound from the physical environment (Usher, Fig. 1B, items 181; ¶ [0024]: “ the audio content may be music or other media delivered to the earphone by way of a communicatively coupled mobile device or other media source", this input is independent from ambient noise).
Regarding claim 6, the combination of Usher and Scott discloses all the limitations of claim 1.
Usher further discloses a method, including:
detecting, at an electronic device with a display (Usher, Fig. 2A, item 150) and a second input device, a second input via the second input device (Usher, Fig. 2A, item 160) ;
in response to detecting the second input, displaying, on the display of the electronic device, a settings user interface; and displaying, in the settings user interface, an output-mode affordance for controlling an audio output mode of the wearable audio output device (Usher, Fig. 5; ¶ [0058-0059]).
Regarding claim 11, the combination of Usher and Scott discloses all the limitations of claim 1.
Usher further discloses a method, wherein detecting the first input includes detecting an increase in intensity that satisfies an activation intensity threshold, and the method includes: in response to detecting the increase in intensity that satisfies the activation intensity threshold, providing an activation audio output (Usher, Fig. 2B, 
detecting a decrease in intensity that satisfies a release intensity threshold (Usher, ¶ [0041]: “decreasing the gain of the ambient sound from the ambient sound microphone delivered by the internal speaker when voice activity is detected below a threshold”), and
in response to detecting the decrease in intensity that satisfies the release intensity threshold, providing a release audio output (Usher, Fig. 2A, item 252, 257, 258, 259; ¶ [0033]: “when user voice activity is not detected at step 252 but the voice activity timer is above the determined threshold (The voice activity threshold can be based on voice characteristics (e.g., spectra, phase, timing, onsets, etc.) in addition to sound pressure level), then recent user voice activity exists ...and the gain of the incoming audio signal is increased at step 259 ”).
Regarding claim 12, the combination of Usher and Scott discloses all the limitations of claim 1.
Usher further discloses a method, wherein:
the wearable audio output device includes a first wearable audio output component having a first respective input device and a second wearable audio output component having a second respective input device (Usher, Fig. 2A, items 150, 151, 142, 160, 161, 162; ¶ [0028]);
detecting a respective input via the input device includes detecting the respective input via the first respective input device of the first wearable audio output component a mobile device as a media device (i.e., smartphone, media player, etc.) which can be communicatively coupled to the earphone or earphones... The second media device can be a wristwatch device”), and
providing a respective audio output via the wearable audio output device includes providing the respective audio output via the first wearable audio output component and providing the respective audio output via the second wearable audio output component (Usher, Fig. 2A, items 150, 160, 100a and 100b).
Regarding claim 14, the combination of Usher and Scott discloses all the limitations of claim 1.
Usher fails to disclose a wearable audio output device is in the second audio output mode, detecting speech by a user of the wearable audio output device; and in response to detecting the speech by the user, transitioning the wearable audio output device from the second audio output mode to the first audio output mode
In an analogous field of endeavor, Scott discloses a method, including:
while the wearable audio output device is in the second audio output mode, detecting speech by a user of the wearable audio output device; and in response to detecting the speech by the user, transitioning the wearable audio output device from the second audio output mode to the first audio output mode (Scott, Fig. 5, item 500, 510-550; col. 14, lines 14-54 and col. 15, lines 10-24).

Regarding claim 15, the combination of Usher and Scott discloses all the limitations of claim 1.
Usher fails to disclose a wearable audio output device is in the second audio output mode:
in accordance with a determination that the ambient sound from the physical environment includes a name of a user of the wearable audio output device, transitioning the wearable audio output device from the second audio output mode to the first audio output mode
In an analogous field of endeavor, Scott discloses a method including:
while the wearable audio output device is in the second audio output mode:
in accordance with a determination that the ambient sound from the physical environment includes a name of a user of the wearable audio output device, transitioning the wearable audio output device from the second audio output mode to the first audio output mode (Scott, col. 14, lines 37-42: “a predetermined keyword may be embodied in terms such as "greetings," "hey," "hello," "Ben," or the like, and a predetermined phrase may be embodied in terms such as "hello Ben," "hey Ben," "lunch time," "meeting time," or the like.”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Scott with Usher to provide the means for switching modes.

Claims 2, 16-17, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Usher (US 20140270200 A1), in view of Scott (US 9398367 B1) and further in view of Dolenc (US 20170318374 A1).
Regarding claims 2, 20 and 24, the combination of Usher and Scott discloses all the limitations of claims 1, 19 and 23 respectively.
Usher further discloses a method, a device and a computer readable storage medium, wherein:
the first audio output includes:
the one or more pass-through audio components at a first ambient-sound audio level; and the one or more cancellation audio components at a first audio-cancelling audio level (Usher, in the spirit of claim 28: “an ambient sound pass-through of the ambient sound microphone reproduced by an internal speaker of the earphone during activation of the voice timer while a level of the spoken voice is above the voice activity threshold”); and
However, the combination of Usher and Scott fails to disclose a second audio output includes: the one or more pass-through audio components at a second ambient-sound audio level that is different from the first ambient-sound audio level; and the one or more cancellation audio components at a second audio-cancelling audio level that is different from the first audio-cancelling audio level.
In an analogous field of endeavor, Dolenc discloses a second audio output includes: the one or more pass-through audio components at a second ambient-sound audio level that is different from the first ambient-sound audio level (Dolenc, Fig. the controller may be further configured to increase the volume level of the second audio signal and/or decrease the volume level of the first audio signal while the voice pass-through module 141 is activated”); and the one or more cancellation audio components at a second audio-cancelling audio level that is different from the first audio-cancelling audio level (Domenici, ¶ [0015]: “passive noise cancellation may be utilized to reduce high frequencies (first), and active noise cancellation may be utilized to reduce low frequencies (second).”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Dolenc to the combination of Usher and Scott to provide noise cancellation to reduce high and low noise frequencies.
Regarding claim 16, the combination of Usher and Scott discloses all the limitations of claim 1.
However, the combination of Usher and Scott fails to disclose a method, including: in accordance with the determination that the first input is the first type of gesture, providing an audio output associated with transitioning an audio output mode of the wearable audio output device.
In an analogous field of endeavor, Dolenc discloses a method in accordance with the determination that the first input is the first type of gesture (Dolenc, ¶ [0063], ¶ [0022]: “the controller may be further configured to deactivate the voice passthrough module in response to a user input or interaction (such as a button press or tap on a touch panel, or the like).”), providing an audio output associated with transitioning an audio output mode of the wearable audio output device (Dolenc, The headset further comprises a voice pass-through module that is configured to pass external voices captured with the microphone as the second audio signal to the earpiece, when activated”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Dolenc to the combination of Usher and Scott to output a sound when a mode is activated or deactivated.
Regarding claim 17, the combination of Usher and Scott discloses all the limitations of claim 1.
However, the combination of Usher and Scott fails to disclose a method, wherein a set of audio output modes, through which the wearable audio output device is configured to transition in response to inputs that are the first type of gesture, is configurable using a settings user interface.
In an analogous field of endeavor, Dolenc discloses a method, wherein a set of audio output modes, through which the wearable audio output device is configured to transition in response to inputs that are the first type of gesture, is configurable using a settings user interface (Dolenc, ¶ [0022]: “the controller 142 may be further configured to deactivate the voice pass-through module 141 in response to a user input or interaction (such as a button press or a tap on a touch panel, or the like)").
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Dolenc to the combination of Usher and Scott to configure the devices activation modes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Usher (US 20140270200 A1), in view of Scott (US 9398367 B1) and further in view of Kim (US 20160072936 A1).
Regarding claim 7, the combination of Usher and Scott discloses all the limitations of claim 6.
However, the combination of Usher and Scott fails to disclose a method, wherein the output-mode affordance is displayed in the settings user interface in accordance with a determination that the wearable audio output device is in communication with the electronic device.
In an analogous field of endeavor, Kim discloses a method, wherein the output mode affordance is displayed in the settings user interface in accordance with a determination that the wearable audio output device is in communication with the electronic device (Kim, Fig. 1, items 100. 110, 151; ¶ [0183]: “the display can display a sound output mode of the electronic device.”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Kim to the combination of Usher and Scott to have visual indication of the operation mode.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Usher (US 20140270200 A1), in view of Scott (US 9398367 B1) and further in view of Pergament (US 20170251295 A1).
Regarding claim 26, the combination of Usher and Scott discloses all the limitations of claims 1.

In an analogous field of endeavor, Pergament discloses an input device of the wearable audio output device is pressure-sensitive and/or touch-sensitive (Pergament, ¶ [0030-0031]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Pergament to the combination of Usher and Scott to enter commands by touching or taping 

Allowable Subject Matter
Claims 4-5, 8-10, 13, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654